United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.L., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
Brownsville, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-86
Issued: August 29, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 14, 2011 appellant filed a timely appeal from a June 16, 2011 merit decision
of the Office of Workers’ Compensation Programs (OWCP) which denied his claim as untimely
filed. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant’s claim for compensation for a hearing loss is barred by
the applicable time limitation provisions of FECA.
FACTUAL HISTORY
On December 14, 2010 appellant, then a 65-year-old retired immigration inspector, filed
an occupational disease claim (Form CA-2), alleging that he had sustained hearing loss and
tinnitus causally related to factors of his federal employment. He first became aware of his
1

5 U.S.C. § 8101 et seq.

hearing loss and that it was caused or aggravated by his employment on September 17, 1998.
Appellant explained that he had resigned as a firearms instructor due to related health reasons, as
he was experiencing hearing loss and constant ringing in his ears. He further explained that
when he resigned, he submitted a September 17, 1998 memorandum to the Area Port Director,
Manuel Sloss. Appellant noted that Mr. Sloss never informed him that he could file a claim for
compensation. Juan Villareal, a supervisor at the employing establishment, noted on the back of
the claim form that appellant had retired on November 1, 2001 due to a hearing problem.
In support of his claim, appellant submitted a November 3, 1997 memorandum on the
subject “Eye and Ear Protection Procurement” from Administrator Gary S. Runyon, sent to
employees of the firearms unit, including appellant. It addressed the procurement of safety
glasses and hearing protection for use by each INS officer during firearms training, practice and
qualification sessions.
In a letter dated September 17, 1998, appellant stated that he was submitting his
resignation as a firearm instructor on that date due to health reasons. He noted that he had served
as a firearm instructor for the past 11 years as a collateral duty.
Appellant submitted an audiogram dated September 22, 2010 from Dr. Rafael Arredondo,
a Board-certified otolaryngologist. The audiogram noted frequency levels in both ears and listed
a severe bilateral hearing loss but offered no opinion regarding causal relationship.
In a December 12, 2010 statement, appellant related that, during his employment as an
immigration inspector, from October 1983 until November 2001, he was responsible for
inspections of persons and vehicles traveling into the U.S. at different bridge locations. He was
continuously exposed to vehicular traffic noise from automobiles and trucks. Appellant’s
inspection duties in airports and seaports also exposed him to aircraft and vessel engine noise for
eight or more hours a day. He did not recall that hearing protection was available, especially
during the early years. In 1988, appellant was certified as a firearms instructor. He stated that he
resigned due to hearing loss and ringing in the ears, which he attributed to his exposure to
shooting noise in his duties as a firearms instructor and inspection duties.
In a January 20, 2011 letter, OWCP notified appellant of the deficiencies of his claim.
Appellant was asked to submit within 30 days a statement giving the date he first noticed his
hearing loss and the date he first realized his hearing loss was related to work exposure. He was
also requested to submit medical evidence from a physician with a diagnosis and opinion on
causal relation. A note to the employing establishment stated: “If the employee was treated at
an agency medical facility for this injury, the employing agency must provide the treatment notes
directly to OWCP.”
In a January 30, 2011response, appellant stated that he was aware of ringing in his ears
during his employment, but was not aware of the cause of his hearing loss during his
employment as he attributed it to his age. He did not realize his loss of hearing was due to his
federal employment until May 2008, when he discussed it with a former coworker. Appellant
stated that he was not given adequate hearing protection in either his immigration inspector
position or as a firearms instructor.

2

By decision dated May 2, 2011, OWCP denied appellant’s claim finding that it was not
timely filed. The evidence did not support that the claim was filed within three years of the date
of injury or that his immediate supervisor had actual knowledge within 30 days of the date of
injury.
Appellant requested reconsideration on May 13, 2011.
He noted that, while
September 17, 1998 was his date of injury, his hearing loss had gradually worsened until he was
examined on September 22, 2010 for a serious hearing loss and he became aware that his hearing
loss might be compensable.
In a May 26, 2011 letter to the employing establishment, OWCP advised that appellant
had requested reconsideration of the May 13, 2011 decision. The employer was provided 20
days to comment on appellant’s request for reconsideration. OWCP received no response.
In a June 16, 2011 merit decision, OWCP denied appellant’s request for reconsideration
on the grounds that the evidence was insufficient to warrant modification of the May 13, 2011
decision.
LEGAL PRECEDENT
Under FECA,2 as amended in 1974, a claimant has three years to file a claim for
compensation.3 In a case of an occupational disease, the Board has held that the time for filing a
claim begins to run when the employee first becomes aware or reasonably should have been
aware, of a possible relationship between the condition and his or her employment.4 Where the
employee continues in the same employment after such awareness, the time limitation begins to
run on the date of last exposure to the implicated factors.5 Section 8122(b) provides that, in
latent disability cases the time limitation does not begin to run until the claimant is aware or by
the exercise of reasonable diligence, should have been aware, of the causal relationship between
his or her employment and the compensable disability.6
Even if the claim is not filed within the three-year period, it may be regarded as timely
under section 8122(a)(1) if appellant’s immediate supervisor had actual knowledge of his alleged
employment-related injury within 30 days such that the immediate superior was put reasonably
on notice of an on-the-job injury or death.7

2

Id. at § 8122.

3

See Duet Brinson, 52 ECAB 168 (2000); William F. Dorson, 47 ECAB 253, 257 (1995); see also 20 C.F.R.
§ 10.101(b).
4

See William C. Oakley, 56 ECAB 519 (2005).

5

See Larry E. Young, 52 ECAB 264 (2001); William D. Goldsberry, 32 ECAB 536, 540 (1981).

6

5 U.S.C. § 8122(b); see also Bennie L. McDonald, 49 ECAB 509, 514 (1998).

7

See Duet Brinson, supra note 3; Delmont L. Thompson, 51 ECAB 155, 156 (1999).

3

ANALYSIS
OWCP denied appellant’s occupational disease claim on the grounds that it was not
timely filed. The Board finds that the case is not in posture for decision.
Appellant filed a claim on December 14, 2010 alleging that he sustained hearing loss and
tinnitus causally related to his duties of a firearms instructor and immigration inspector. He
stated that he first became aware of his condition and that it was caused by his employment on
September 17, 1998. The employing establishment noted that appellant retired from his
employment on November 1, 2001.
Appellant submitted evidence that he resigned from his duties as a firearms instructor in
1998 due to his health concerns. He stated that he provided Mr. Sloss, the INS Area Port
Director, with a September 17, 1998 memorandum that attributed the resignation to his hearing
loss and tinnitus.
In a January 20, 2011 developmental letter, OWCP noted that the employer should
submit any medical records directly to OWCP. There is no evidence that the employing
establishment was asked to comment as to whether timely notice had been provided by appellant
to his supervisor regarding his hearing loss. There is no evidence that the employer submitted
any records pertaining to any audiometric testing or agency hearing conservation program.
Appellant’s claim could be regarded as timely if his immediate supervisor had actual knowledge
or written notice that he sustained an employment-related injury within 30 days of appellant’s
resignation on November 1, 2001. His claim would also be timely if the employing
establishment conducted a program of annual audiometric examination which would
constructively establish actual knowledge of a hearing loss such as to put the immediate
supervisor on notice of an on-the-job injury.8 This aspect of the claim was not developed.
Although appellant has the burden to establish his claim of hearing loss, OWCP shares
the responsibility for the development of the evidence, particularly when such evidence is of the
character normally obtained from the employing establishment or other governmental source.
The evidence pertaining to appellant’s resignation, the September 17, the 1998 memorandum to
Mr. Sloss, as well as health unit medical records, are in the possession of the employing
establishment and should be obtained for the record.9
The case will be remanded to OWCP to request the records pertaining to appellant’s 1998
letter of resignation and retirement in 2001, as well as any employing establishment records of
audiometric testing. It should request that appellant’s supervisor address the issue of knowledge
of appellant’s hearing loss, as far as possible. After such further development as necessary,
OWCP shall issue an appropriate decision.

8

See M.B., Docket No. 11-673 (issued January 10, 2012); see also Jose Salaz, 41 ECAB 743 (1990).

9

Marco A. Padilla, 51 ECAB 202 (1998); S.A., Docket No. 09-1551 (issued January 21, 2010).

4

CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the June 16, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this decision.
Issued: August 29, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

